Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19               PageID.798     Page 1 of 24




                      IN THE UNITED STATED DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                                  Southern Division

 TRACY ADAMS, on behalf of herself
 and others similarly situated,
                                                     Case No. 2:18-cv-12731
        Plaintiff,
 v.                                                  Hon. Denise Page Hood

 SETERUS, INC.,

      Defendant.
___________________________________________________________/
 Andrew J. McGuinness (P42074)                      Ari M. Charlip (P57285)
 ANDREW J. MCGUINNESS, ESQ.                         James A. Martone (P77601)
 122 S. Main St., Ste 118                           DICKENSON WRIGHT PLLC
 P.O. Box 7711                                      2600 W. Big Beaver Road, Ste. 300
 Ann Arbor, MI 48107                                Troy, MI 48084
 Tel. (734) 274-9374                                Tel. (248) 433-7200
 drewmcg@topclasslaw.com                            acharlip@dickinsonwright.com
                                                    jmartone@dickinsonwright.com
 Scott C. Harris (admitted)
 WHITFIELD BRYSON & MASON LLP                       Counsel for Defendant
 900 W Morgan St.
 Raleigh, NC 27603
 Tel. (919) 600-5000
 scott@wbmllp.com

 Edward Maginnis
 MAGINNIS LAW, PLLC
 4801 Glenwood Avenue, Suite 310
 Raleigh, North Carolina 27612
 Tel. (919) 526-0450
 emaginnis@maginnislaw.com

 Counsel for Plaintiff and the Proposed Class
__________________________________________________________/
                   PLAINTIFF’S MOTION FOR PARTIAL
                RECONSIDERATION AND BRIEF IN SUPPORT

       Plaintiff hereby respectfully moves this Court under Federal Rules of Civil
                                                1
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19         PageID.799    Page 2 of 24




Procedure 54(b) and 60, and Local Rule 7.1(h)(1), to reconsider that portion of its

September 27, 2019, Opinion and Order (ECF #18, “Order”), granting in part

Defendant’s Motion to Dismiss. In support hereof, Plaintiff relies on the arguments

and authorities set forth in her Brief in Support, infra. The portion of the Order that

grants in part the motion reflects a palpable defect, prompted by several misleading

arguments advanced by Defendant, the correction of which will result in a different

disposition.

      In accordance with Local Rule 7.1(a) counsel for Plaintiff contacted defense

counsel seeking concurrence in this Motion but was unable obtain concurrence in

the relief sought.

      WHEREFORE, Plaintiff asks that this honorable Court reconsider the Order

in part, and deny defendant’s Motion to Dismiss in its entirety.




                                           2
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19        PageID.800     Page 3 of 24




                  BRIEF IN SUPPORT OF PLAINTIFF’S
               MOTION FOR PARTIAL RECONSIDERATION

                     Brief Statement of the Issues Presented

       Should this Court reconsider that part of its September 27, 2019, Order that

erroneously dismissed claims based on a statement that the homeowner can raise

defenses in foreclosure by advertisement proceedings, where this Court in footnote

1 of the Order correctly found this representation to be false, deceptive, or

misleading?

      Plaintiff answers “yes.”

      This Court should answer “yes.”




                                           i
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19    PageID.801    Page 4 of 24




                    Controlling or Most Appropriate Authority



15 U.S.C. § 1692e

15 U.S.C. § 1692e(10)

Mich. Comp. L. § 600.3201 et seq.

Mich. Comp. L. § 445.252(e) & (f)

Kistner v. Law Offices of Michael P. Margelefsky, LLC, 518 F.3d 433, 441-42 (6th
Cir. 2008)

Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 172 (6th Cir. 2011)

Gionis v. Javitch, Block & Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007)




                                        ii
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19          PageID.802     Page 5 of 24




                               Summary of Argument

      In its form Final Letter, Seterus represented to Michigan homeowners the

following:

      You have the right to reinstate your loan after acceleration and the
      right to bring a court action or assert in in the foreclosure proceedings
      the nonexistence of default or any other defense to acceleration and
      sale.
Complaint Exh. A (ECF #1, Pg. ID 39). 1

      This Court, in its September 27 Opinion and Order, correctly “concluded”:

             As Plaintiff argues, nowhere in the Michigan non-judicial
      foreclosure statute does it state that a person subject to foreclosure can
      assert defenses in a foreclosure by advertisement proceedings. M.C.L.
      § 600.3201 et seq. For that reason, the Court concludes that Plaintiff
      has adequately alleged that Defendant made inaccurate, misleading,
      false, or deceptive statements or claims in the Michigan Final Letter
      to collect a debt (in violation of M.C.L. § 445.252(e)) and
      misrepresented in the Michigan Final Letter the status of a legal
      action being taken or threatened, or the legal rights of the creditor or
      debtor (in violation of M.C.L. § 445.252(f)).

Order at 12, n.1 (emphasis added). This Court also correctly observed: “As both

parties recognize, courts generally analyze MRCPA claims in the same manner as

FDCPA claims when based on the same factual allegations, as the language in the




1
  This representation can be broken down into three clauses: (i) the right to
reinstatement clause; (ii) the right to initiate a separate proceeding clause; and (iii)
the right to assert the non-existence of a default or any other defense in “the
foreclosure proceedings” clause. This brief will refer to these as the first, second,
and third clauses, respectively.
                                            1
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19        PageID.803    Page 6 of 24




MRCPA is ‘very similar’ to the language in the FDCPA.” Order at 11 (citing

multiple cases).

      As discussed below, these findings were undoubtedly correct. Yet

notwithstanding them, the Order “grants in part” (Order at 1, 11, 13) Defendant’s

motion. The dismissed claims are based upon Seterus’s assertion in its form

Michigan Final Letter that the homeowner will “have a right” to raise “the

nonexistence of default or any other defense” “in the foreclosure proceedings.”

             Defendant next argues language in the Michigan Final Letter is
      accurate and not misleading because a debtor has the right to bring a
      court action to assert defenses. . . Defendant argues that Plaintiff
      conveniently ignores the “or” in the cited language, which is
      important because there is no dispute that a debtor has the right to
      bring a court action (rendering irrelevant whether a debtor can assert
      any defenses in a foreclosure by advertising proceeding). Defendant
      also asserts that a debtor can convert a foreclosure by advertisement
      into judicial foreclosures and assert their defenses there.
             For the reasons argued by Defendant, the Court dismisses
      Plaintiff’s FDCPA claim to the extent she relies on allegations that the
      Michigan Final Letter’s language that Plaintiff would have “the right
      to bring a court action or assert in the foreclosure proceedings the
      nonexistence of a default or any other defense to acceleration” was
      deceptive and misleading. 2

Order at 10 (emphasis in ordinal; citation omitted).

      These two findings are irreconcilable. As argued below, the first one

(reflected in footnote 1) is correct. The other reflects palpable error engendered by


2
 The Order also purports to dismiss Plaintiff’s RCPA claim on this same basis.
Order at 13.
                                          2
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19        PageID.804     Page 7 of 24




Defendant’s Reply Brief argument about “or,” other misleading arguments, and the

Court’s failure to evaluate the claim under the applicable “least sophisticated

consumer” legal standard.

                                     Argument

I.           A STATEMENT NEED ONLY BE “MISLEADING,” OR
             “DECEPTIVE” – NOT “INACCURATE” – TO BE ACTIONABLE.

      This Court in the body of its Order determined that the challenged statement,

because of its inclusion of the conjunction “or,” was “accurate”:

      A debtor can bring a court action no matter what, so even if certain defenses
      may not be permissible in a foreclosure proceeding, the provision is accurate
      and not inaccurate.

Order at 11. But this holding conflates a finding of technical or grammatical

accuracy with a conclusion that the statement is not “misleading” or “deceptive.”

Even if the statement is technically accurate (it is not, as argued below), this would

not insulate it under the applicable legal standards.

      The FDCPA prohibits in a communication in connection with debt

collection “any false, deceptive, or misleading representation.” 15 U.S.C. §1692e.

That a statement might be literally or technically accurate may indicate that it is to

that extent not “false,” but does not answer whether it is “deceptive,” much less

“misleading.” “At the outset, we emphasize that a literally true statement can still

be misleading.” Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1062 (9th Cir.

2011). Accord, Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 172 (6th Cir.
                                           3
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19       PageID.805    Page 8 of 24




2011) (“Truth is not always a defense under this [least sophisticated consumer]

test, since sometimes even a true statement can be misleading.”).

      By including within § 1692e’s ambit not only objectively false
      statements or means but also misleading and deceptive representations
      or means, Congress recognized that a debt collector may present
      accurate information in a manner that deceives or misleads, and
      truthful but misleading or deceptive information, like false
      information, violates § 1692e. The least sophisticated consumer
      standard provides the threshold for liability when a claim under
      §1692e is based on an allegation that technically accurate information
      is misleading or deceptive.

Ellswick v. Quantum3 Grp., LLC, No. 1:16-cv-01959-MHH, 2018 U.S. Dist.

LEXIS 45991, at *15-16 (N.D. Ala. Mar. 21, 2018).

      Similarly, the RCPA prohibits “[m]aking an inaccurate, misleading, untrue,

or deceptive statement” in a debt collection communication, M.C.L. § 445.252(e).

As the Sixth Circuit has observed, these two statutory sections are “very similar.”

Gamby v. Equifax Information Services, LLC, 462 Fed. App’x. 552, 556 n.6, 2012

U.S. App. LEXIS 3061(6th Cir. 2012).

II.   THIS COURT MAY HAVE BEEN MISLEAD BY
      DEFENDANT’S ARGUMENTS.

      A. There Is No “Conversion” Right Under Michigan’s Non-
         Judicial Foreclosure Statute.

      As recited by and relied upon by this Court in its Order, quoted supra,

Seterus argued in support of its motion: “Indeed, borrowers have the right to

convert the foreclosure by advertisement into a judicial foreclosure to challenge or

                                         4
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19         PageID.806     Page 9 of 24




otherwise defend against the lender’s foreclosure proceedings.” (ECF #7, Pg. ID

80-81.) Defendant offered no authority for this proposition.

      Contrary to Defendant’s argument, Michigan’s foreclosure by advertisement

statute (which Plaintiff cited in her Response) contains no conversion right. Mich.

Comp. L. § 3204(a) expressly sets forth the requirements for initiating a

foreclosure by advertisement proceeding. This section requires that no judicial

foreclosure proceeding be pending, but nowhere provides for conversion of

foreclosure by advertisement to judicial foreclosure. The lack of any conversion

mechanism in Michigan’s foreclosure by advertisement statute is all the more

notable because, for a discrete period of time, there was a limited express

conversion option available to a homeowner. In former Section 3205(c), enacted in

July 2009 and repealed in June 2014, the homeowner was granted a limited

conversion right:

      (8) If a mortgage holder or mortgage servicer begins foreclosure
      proceedings under this [foreclosure by advertisement] chapter in
      violation of this section, the borrower may file an action in the circuit
      court for the county where the mortgaged property is situated to
      convert the foreclosure proceeding to a judicial foreclosure.

Mich. Comp. L. § 600.3205(c)(8) (repealed) (emphasis added) (Exh. A, attached).

Clearly, the Michigan legislature knew how to provide for a conversion right when

it sought to do so; no such right has existed in the foreclosure by advertisement

statute for years. Moreover, the “of this section” referred to in the repealed

                                           5
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19        PageID.807    Page 10 of 24




 provision quoted above pertained to loan modifications. Id. So even when

 § 600.3205(c)(8) was in effect there was no ability to convert a non-judicial

 foreclosure proceeding into a judicial foreclosure by asserting nondefault or “any

 other defense,” as Seterus represented.

       B. Homeowners May Not Assert Any Defense “In The
          Foreclosure Proceedings.”

       Additionally, Seterus argues that the third clause is accurate because the

 recipient of the Michigan Final Letter (at that point considered a “holdover

 tenant”) can raise defenses in “the subsequent proceeding.”

              Moreover, borrowers are permitted to “hold over after
       foreclosure by advertisement and test the validity of the sale in a
       summary proceeding,” where a borrower “may raise whatever
       defenses are available.” Id. Because the Default Letter informs
       borrowers of the right to bring a court action to assert defenses, and
       because Michigan law also allows borrowers to assert defenses to
       foreclosure in the subsequent proceeding to foreclosure by
       advertisement, the Default Letter does not misrepresent Plaintiff’s
       right to assert defenses.

 Motion to Dismiss at 16 (ECF #7, Pg. ID 81). See also id. at 21 (Pg. ID 86).

 Defendant is referring to summary eviction proceedings in state district court. Here

 again Defendant’s argument was misleading.

       It is undisputed that Michigan has two types of foreclosure proceedings:

 judicial and non-judicial. By contrast, a summary eviction hearing is plainly not a




                                           6
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19          PageID.808    Page 11 of 24




 “foreclosure proceeding.”3 So clearly, even if the third clause is read as Defendant

 suggests to be referring to holdover tenants in summary eviction hearings, it would

 be false, deceptive, and misleading—since such proceedings are plainly not

 “foreclosure proceedings.”

       And the distinction between a summary eviction proceeding and a

 foreclosure proceeding, i.e. a judicial foreclosure proceeding (where defenses

 could be raised), is important. At the point at which a holdover tenant (no longer a

 homeowner) faces summary eviction she has already lost title to the house, which

 has vested in the party seeking summary eviction. State district courts are courts of

 limited jurisdiction, and cannot generally transfer title to the property back to the

 holdover tenant (i.e., the mortgagor/prior homeowner)—even on a finding that the

 foreclosure or acceleration was improper. See Ray v. U.S. Bank N.A., 627 F. App’x

 452, 454 (6th Cir. 2015). A holdover tenant would have to file a second action, in

 the state circuit court, and incur additional attorney’s fees (if she can find a lawyer

 or afford to pay that a lawyer for a second representation) to accomplish that goal.

 And without legal title at the point the summary eviction proceeding is initiated,



 3
   Further illustrating the point, summary eviction proceedings are state district
 court proceedings applicable to both former homeowners who become holdover
 tenants after a sheriff’s sale and expiration of the redemption period, and to
 apartment renters who fail timely to pay their rent. Because such proceedings
 include, inter alia, those who never experience a foreclosure they cannot fairly be
 characterized as “foreclosure proceedings.”
                                            7
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19         PageID.809     Page 12 of 24




 her net worth and assets would have been diminished, reducing her ability to get a

 loan. She would also be limited in her ability to travel or undertake home repairs or

 renovations, since these would subject her to possible self-help or accelerated

 eviction by the legal title holder.

        Because there is no (and never has been) right to “convert” a non-judicial

 foreclosure into a judicial foreclosure based on nondefault or “any other defense,”

 and because summary eviction proceedings are not “foreclosure proceedings,”

 Defendant’s only hope of defending the challenged representation under the

 FDCPA or the RCPA rests on the second clause, before the “or,” stating the truism

 that a homeowner has a right to initiate her own action.

 III.   THAT A HOMEOWER COULD INSTITUTE A SEPARATE ACTION
        TO RAISE DEFENSES DOES NOT RENDER THE CHALLENGED
        STATEMENT NON-DECEPTIVE OR NON-MISLEADING UNDER
        THE APPLICABLE LEGAL STANDARDS.

        This Court appears to have been persuaded by Defendant’s argument, in its

 Reply Brief, that Plaintiff “ignored” the conjunction “or” in the challenged

 statement. Indeed, the Court quoted this argument and expressly relied on it in its

 ruling, even going so far as to suggest that it credited Defendant’s argument that

 the ability of a homeowner to initiate a separate proceeding “render[ed] irrelevant

 whether a debtor can assert any defenses in a foreclosure by advertising

 proceeding.” Order at 10.

        Putting aside the fact that Plaintiff did not ignore “or” in her Response (see,
                                            8
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19          PageID.810    Page 13 of 24




 e.g., ECF #9 at 23 & fn. 8), in context the inclusion of that conjunction cannot

 exculpate Defendant’s conduct.

       A.     This Court Failed To Analyze The Challenged Representation
              Under the Applicable “Least Sophisticated Consumer” Standard.

       At pages 7 &16-18 of her Response Plaintiff argued that the allegedly

 misleading statements in the Michigan Final Letter must be analyzed under the

 applicable “least sophisticated consumer” legal standard. (ECF #9, Pg. ID 192 &

 201-03). This legal standard is nowhere mentioned, much less analyzed, in this

 Court’s Order. This reflects a critical misstep, because “Courts must view any

 alleged violation through the lens of the ‘least sophisticated consumer’ . . . .”

 Gionis v. Javitch, Block & Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007)

 (Keith, J.). See also, Wallace v. Wash. Mut. Bank, F.A., 683 F.3d 323 (6th Cir.

 2012) (reversing dismissal of FDCPA claim based on application of the least

 sophisticated consumer standard); Buchanan v. Northland Grp., 776 F.3d 393 (6th

 Cir. 2015) (same); Grden v. Leikin Ingber & Winters PC, 643 F.3d 169 (6th Cir.

 2011) (same); Currier v. First Resolution Inv. Corp., 762 F.3d 529 (6th Cir. 2014)

 (same); Stratton v. Portfolio Recovery Assocs., LLC, 770 F.3d 443 (6th Cir. 2014)

 (same).

       The Sixth Circuit has been especially sensitive to application of the least

 sophisticated consumer standard in the context of representations concerning the

 rights of the parties to a dunning letter. For example, in Grden the court reversed
                                            9
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19          PageID.811    Page 14 of 24




 summary judgment for a collection law firm that served the debtor a motion for

 default judgment along with the complaint. Per the court, “an unsophisticated

 consumer who is served with a motion for entry of default judgment might well

 think that he has somehow already defaulted,” notwithstanding the fact that motion

 only asked for such relief “upon default.” 643 F.3d at 172.

       Likewise, in Gionis the court addressed the misleading character of an

 affidavit filed in Ohio state court along with a collection complaint. The affidavit

 recited that under the credit agreement the bank was “entitled to recover, to the

 extent permitted by applicable law, its reasonable attorney’s fees and costs

 incurred in any action to enforce its rights under the agreement.” 238 F. App’x at

 25 (emphasis in original). However, Ohio law did not permit the collection of

 attorney’s fees in a collection action. And while the full credit agreement included

 an Arizona choice of law clause, the consumer could reasonably believe (wrongly)

 that Ohio law permitted the recovery of fees in the collection action. As the panel

 held, “[i]n a strict sense, neither § 1692e(5) nor §1692e(10) has been violated here.

 The Affidavit only says [the bank] ‘is entitled to recover [attorney fees], to the

 extent permitted by applicable law . . . ,’” which was literally true. Id. at 10-11

 (emphasis in original).

       But the Act does not require such a sophisticated interpretation. Quite
       the contrary, in fact: Courts must view any alleged violation through
       the lens of the “least sophisticated consumer” . . . . Since Javitch sued
       in Ohio and the Affidavit leaves the “applicable law” undefined, the
                                            10
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19          PageID.812    Page 15 of 24




       least sophisticated consumer (who is both “naïve” and “below-average
       sophistication”) would, without question, conclude the “applicable
       law” to be Ohio law.

 Ibid. Similarly, in the case a bar, the least sophisticated Michigan homeowner

 could reasonably read the challenged clause as signifying that she could raise any

 defense to foreclosure or acceleration in the foreclosure by advertisement

 proceeding that Seterus was threatening.

       B.    In Context, The “Or” Does Not Render The Statement Non-Misleading.

       Again, the full text of the challenged statement is:

       You have the right to reinstate your loan after acceleration and the
       right to bring a court action or assert in in the foreclosure proceedings
       the nonexistence of default or any other defense to acceleration and
       sale.
 Complaint Exh. A (ECF #1, Pg. ID 39).

       This statement unequivocally communicates that the homeowner has a right

 to reinstate her loan after acceleration, and the right to do something else. But

 what? To EITHER bring a court action OR assert defenses in the foreclosure

 proceedings? This is what Defendant argues. But the statement does not contain

 the “either . . . or” construction. Alternatively, do the second and third clauses

 communicate that the homeowner can bring a court action OR assert defenses in

 the foreclosure proceedings, at the homeowner’s option? While Plaintiff submits

 that a sophisticated homeowner could read it this way, it is even more clear that the



                                            11
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19         PageID.813    Page 16 of 24




 least sophisticated consumer could do so. This is all that is required to render the

 statement misleading or deceptive, and therefore actionable.

       C.    The Representation Is Misleading Because It Is Subject To
             More Than One Reasonable Interpretation.

       Under Sixth Circuit precedent, “‘collection notices can be deceptive if they

 are open to more than one reasonable interpretation, at least one of which is

 inaccurate.’” Kistner v. Law Offices of Michael P. Margelefsky, LLC, 518 F.3d

 433, 441-42 (6th Cir. 2008) (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 34-35

 (2d Cir. 1996)). Because the challenged statement reasonably can be interpreted by

 the least sophisticated consumer to mean that the homeowner would have the

 opportunity to raise any defense to acceleration or foreclosure in the threatened

 foreclosure by advertisement proceeding, and such a representation is manifestly

 inaccurate, the statement is deceptive or misleading under Sixth Circuit law.

       In this context “or” is frequently understood to mean that the reader or

 listener has a choice among the listed alternatives, each of which is available. An

 obvious analogy would be a restaurant customer asking what sides come with her

 entrée. If a steak dinner is described as coming with a side of “soup or salad” (as

 in, “You will be served steak and soup or salad”), and the patron asks for soup, a

 response that there is no soup, but the offer is nonetheless accurate because she can




                                           12
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19         PageID.814    Page 17 of 24




 have salad, would naturally be frowned upon. The offer would fairly be

 characterized as misleading or deceptive.4

       As previously argued, the misleading character of the Seterus Michigan

 Final Letter threatens serious consequences due to the risk that homeowners will

 be encouraged not to initiate a separate action, on the understanding that they will

 be afforded the opportunity to raise defenses in the foreclosure by advertisement

 proceeding. By the time they realize that opportunity will never come, a sheriff’s

 sale will already have occurred. Under the facts alleged in the Complaint, Seterus’s

 form Michigan Final Letter is misleading and deceptive, like the menu described in

 the preceding paragraph, because homeowners can never raise defenses in the type

 of “foreclosure proceeding” that Seterus utilizes. It is no answer that Seterus listed

 bringing a separate court action as an alternative in this context, because that

 alternative does not render the statement as a whole non-deceptive and not

 misleading.

       To illustrate, and consistent with Michigan foreclosure law, if Seterus

 wished to point out to homeowners that they had alternatives for how to raise



 4
   This analogy is not perfect, in the sense that most charitable restaurant patrons are
 familiar with the concept of a particular dish being sold out (i.e., “86’d”) at a given
 time on a particular day. A closer analogy is a menu listing the accompanying sides
 in the manner described, where one of the options had never been made available
 (or not for years). That one of the offered sides was always made available would
 not render the menu accurate and non-misleading on such facts.
                                           13
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19         PageID.815      Page 18 of 24




 defenses, then they would have had to alter the letter by instead telling

 homeowners that they have the right to reinstate the loan and the right (added or

 altered text italicized):

           • “. . . to bring a court action or assert in a judicial foreclosure
             proceeding the nonexistence of a default or any other defense to
             acceleration. We do not presently contemplate instituting a judicial
             foreclosure proceeding, unless required, but instead contemplate a
             non-judicial foreclosure proceeding in which you will not have a right
             to raise the nonexistence of a default or any other defense to
             acceleration;” or perhaps

           • “. . . to bring a court action or assert in a summary eviction hearing,
             after foreclosure and after the sheriff’s deed has become effective and
             you no longer hold legal title to your home, the nonexistence of a
             default or any other defense to acceleration. However, in that event
             you would additionally need to initiate a separate proceeding in order
             to regain title to your home.”

 Under the circumstances, and under Michigan law, an even more accurate

 approach might be:

           • “. . . to bring a court action to assert the nonexistence of a default or
             any other defense to acceleration. In the event we bring a court action
             seeking a judicial foreclosure, you may also raise defenses. However
             it is our standard practice to seek non-judicial foreclosure (unless
             prohibited from doing so), in which case you will not be permitted to
             raise defenses in the foreclosure proceedings.”

 Each of these alternatives, by the measure of change that is required to render the

 statement less inaccurate, underscores the deceptive and misleading character of

 the challenged statement.



                                           14
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19        PageID.816    Page 19 of 24




                                     Conclusion

       This Court got it right in footnote 1 of the Order. Accordingly, it should

 reconsider in part the Order and deny Defendant’s Motion to Dismiss in its

 entirety.

 Dated: October 11, 2019             Respectfully submitted,



                                     Andrew J. McGuinness (P42074)
                                     ANDREW J. MCGUINNESS, ESQ.
                                     122 S. Main St., Ste 118
                                     P.O. Box 7711
                                     Ann Arbor, MI 48107
                                     Telephone: (734) 274-9374
                                     drewmcg@topclasslaw.com

                                     Scott C. Harris (admitted)
                                     WHITFIELD BRYSON & MASON LLP
                                     900 W. Morgan Street
                                     Raleigh, North Carolina 27603
                                     Telephone: (919) 600-500
                                     scott@wbmllp.com

                                     Edward H. Maginnis (admitted)
                                     MAGINNIS LAW, PLLC
                                     4801 Glenwood Avenue, Suite 310
                                     Raleigh, North Carolina 27612
                                     Telephone: 919-526-0450
                                     emaginnis@maginnislaw.com

                                     Counsel for Plaintiff and the Proposed Class




                                          15
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19                PageID.817      Page 20 of 24




                                     CERTIFICATE OF SERVICE

               The undersigned, an attorney, hereby certifies that on the above date a copy of the
       foregoing was filed electronically with the Court using the ECF system, which will send
       notification to all parties who have appeared through their counsel of record.

                                                    /s/ Andrew J. McGuinness
                                                      Andrew J. McGuinness
                                                      Counsel for Plaintiff and Proposed Class




                                               16
Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19   PageID.818   Page 21 of 24




                            EXHIBIT A
   Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19                             PageID.819        Page 22 of 24



                                                2009 Mi. HB 4455
                                                  Enacted, May 20, 2009

Reporter
2009 Mi. ALS 31;; 2009 Mi. P.A. 31;; 2009 Mi. HB 4455



MICHIGAN ADVANCE LEGISLATIVE SERVICE > MICHIGAN 95TH LEGISLATURE -- FIRST REGULAR
SESSION > (Act 31, Public Act of 2009) > HOUSE BILL 4455

Synopsis

AN ACT to amend 1961 PA 236, entitled “An act to revise and consolidate the statutes relating to the organization
and jurisdiction of the courts of this state; the powers and duties of such courts, and of the judges and other officers
thereof; the forms and attributes of civil claims and actions; the time within which civil actions and proceedings may
be brought in said courts; pleading, evidence, practice and procedure in civil and criminal actions and proceedings
in said courts; to provide remedies and penalties for the violation of certain provisions of this act; to repeal all acts
and parts of acts inconsistent with or contravening any of the provisions of this act; and to repeal acts and parts of
acts,” (MCL 600.101 to 600.9947) by adding sections 3205c, 3205d, and 3205e; and to repeal acts and parts of
acts.

Text

The People of the State of Michigan enact:


Sec. 3205c.
    (1) If a borrower has contacted a housing counselor under section 3205b but the process has not resulted in an
          agreement to modify the mortgage loan, the person designated under section 3205a(1)(c) shall work with
          the borrower to determine whether the borrower qualifies for a loan modification. Unless the loan is
          described in subsection(2) or (3), in making the determination under this subsection, the person designated
          under section 3205a(1)(c) shall use a loan modification program or process that includes all of the following
          features:
        (a) The loan modification program or process targets a ratio of the borrower’s housing-related debt to the
             borrower’s gross income of 38% or less, on an aggregate basis. Housing-related debt under this
             subdivision includes mortgage principal and interest, property taxes, insurance, and homeowner’s fees.
        (b) To reach the 38% target specified in subdivision (a), 1 or more of the following features:
              (i) An interest rate reduction, as needed, subject to a floor of 3%, for a fixed term of at least 5 years.
              (ii) An extension of the amortization period for the loan term, to 40 years or less from the date of the
                    loan modification.
              (iii) Deferral of some portion of the amount of the unpaid principal balance of 20% or less, until
                    maturity, refinancing of the loan, or sale of the property.
              (iv) Reduction or elimination of late fees.
    (2) In making the determination under subsection (1), if the mortgage loan is pooled for sale to an investor that
         is a governmental entity, the person designated under section 3205a(1)(c) shall follow the modification
         guidelines dictated by the governmental entity.
  Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19                           PageID.820        Page 23 of 24
                                                   2009 Mi. HB 4455

   (3) In making the determination under subsection (1), if the mortgage loan has been sold to a government-
        sponsored enterprise, the person designated under section 3205a(1)(c) shall follow the modification
        guidelines dictated by the government-sponsored enterprise.
   (4) This section does not prohibit a loan modification on other terms or another loss mitigation strategy instead
        of modification if the other modification or strategy is agreed to by the borrower and the person designated
        under section 3205a(1)(c).
   (5) The person designated under section 3205a(1)(c) shall provide the borrower with both of the following:
       (a) A copy of any calculations made by the person under this section.
       (b) If requested by the borrower, a copy of the program, process, or guidelines under which the
             determination under subsection (1) was made.
   (6) Subject to subsection (7), if the results of the calculation under subsection (1) are that the borrower is
        eligible for a modification, the mortgage holder or mortgage servicer shall not foreclose the mortgage under
        this chapter but may proceed under chapter 31. If the results of the calculation under subsection (1) are
        that the borrower is not eligible for a modification or if subsection (7) applies, the mortgage holder or
        mortgage lender may foreclose the mortgage under this chapter.
   (7) If the determination under subsection (1) is that the borrower is eligible for a modification, the mortgage
         holder or mortgage servicer may proceed to foreclose the mortgage under this chapter if both of the
         following apply:
       (a) The person designated under section 3205a(1)(c) has in good faith offered the borrower a modification
            agreement prepared in accordance with the modification determination.
       (b) For reasons not related to any action or inaction of the mortgage holder or mortgage servicer, the
            borrower has not executed and returned the modification agreement within 14 days after the borrower
            received the agreement.
   (8) If a mortgage holder or mortgage servicer begins foreclosure proceedings under this chapter in violation of
         this section, the borrower may file an action in the circuit court for the county where the mortgaged property
         is situated to convert the foreclosure proceeding to a judicial foreclosure. If a borrower files an action under
         this section and the court determines that the borrower participated in the process under section 3205b, a
         modification agreement was not reached, and the borrower is eligible for modification under subsection (1),
         and subsection (7) does not apply, the court shall enjoin foreclosure of the mortgage by advertisement and
         order that the foreclosure proceed under chapter 31.


Sec. 3205d.
       The Michigan state housing development authority shall develop the list of housing counselors approved by
       the United States department of housing and urban development or by the Michigan state housing
       development authority who may perform the duties of housing counselor under sections 3205a to 3205c.


Sec. 3205e.
              Sections 3205a to 3205d are repealed effective 2 years after the effective date of the amendatory act
              that added this section.
              Enacting section 1. This amendatory act takes effect 45 days after the date it is enacted into law.
              Enacting section 2. This amendatory act does not take effect unless all of the following bills of the 95th
              Legislature are enacted into law:
   (a) House Bill No. 4453.
   (b) House Bill No. 4454.
       This act is ordered to take immediate effect.

                                                       Page 2 of 3
   Case 2:18-cv-12731-DPH-EAS ECF No. 22 filed 10/11/19                PageID.821   Page 24 of 24
                                                    2009 Mi. HB 4455

History

Approved by the Governor on May 20, 2009

Sponsor
Johnson


MICHIGAN ADVANCE LEGISLATIVE SERVICE
Copyright © 2019 LexisNexis. All rights reserved.



  End of Document




                                                       Page 3 of 3
